Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 3, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her employment as an accounts payable clerk in order to relocate to California with her husband, who had recently lost his job and was experiencing difficulty obtaining new employment. The Unemployment Insurance Appeal Board ruled that claimant was not entitled to unemployment insurance benefits because she voluntarily left her employment without good cause. We affirm. Although claimant’s husband hoped to establish a consulting business using former business connections in California, at the time of the relocation continuing work was available to claimant and neither she nor her husband had any definite employment prospects or job offers in California. Under these circumstances, substantial evidence supports the Board’s decision that claimant left her employment for personal and noncompelling reasons (see, Matter of Hairston [Sweeney], 247 AD2d 747; Matter of Olek [Sweeney], 243 AD2d 806).
Mercure, J. P., Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.